DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Objections and Rejections and Response to Arguments
	The following rejections are withdrawn in view of Applicant’s amendments to the claims as filed 6/29/2021 and corresponding persuasive arguments: the rejection of claims 1, 3, and 5-7 under 35 U.S.C. 103 as being unpatentable over JP2010-143858A.
	The objections to claims 1 and 8 are withdrawn in view of Applicant’s amendments to the claims.  Applicant’s argument to this effect is persuasive.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 5 is CANCELED in view of amendments to claim 1.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: as previously indicated, the subject matter of previously examined claim 4 has been indicated allowable, and claim 1 has been amended to incorporate the limitations of previous claim 4.  It is noted that this amendment conflicts with claim 5, which is hereby canceled by examiner’s amendment.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-3 and 6-8 (renumbered 1-6) are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREA BUCKLEY whose telephone number is (571)270-1336.  The examiner can normally be reached on Monday - Thursday 7:00 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 5712720646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AUDREA B CONIGLIO/Primary Examiner, Art Unit 1617